Citation Nr: 0531036	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  03-30 130	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE


Entitlement to an evaluation in excess of 60 percent for 
asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

James A. Frost, Counsel


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
April 1953 to December 1956.

2.	On October 4, 2005, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  The appellant  
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.




ORDER

The appeal is dismissed.



                       
____________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


